Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
This Office Action is responsive to the RCE and Amendment filed, 08/31/2022, wherein claims 1-2 were amended, claims 3-6 and 18-40 were cancelled, and claims 41-42 were added.
	Claims 1-2, 7-17, and 41-42 are pending.
Election/Restrictions 
Applicant’s elected, without traverse, Group I and 
    PNG
    media_image1.png
    77
    344
    media_image1.png
    Greyscale
as the species of formula (I), in the reply filed on 11/16/2021.
Claim 1 is allowable. Claims 11 and 15-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Group I and II and the election of a species of Formula (I), as set forth in the Office action mailed on 09/17/2021, is hereby withdrawn and claims 11 and 15-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-2, 7-17, and 41-42 are examined on the merits herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
35 U.S.C. § 103
	Applicant’s amendment to claim 1 that replaces Formula (I) with Formulas (Ia) and (Ib), is sufficient to overcome this rejection.
REJECTIONS
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. Page 31 of the specification provides an example of an embedded hyperlink.  See MPEP § 608.01.  
Claim Objections
Claim 15 is objected to because of the following informalities:  
The phrase “or a pharmaceutically acceptable salt thereof” is redundant and should be deleted since claim 1, from which claim 15 depends, recites “or a pharmaceutically acceptable salt thereof” in line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite because the phrase “thereby killing or inhibiting the growth of at least a portion of a plurality of microorganisms in a subject” is confusing.  Is the compound only killing part of, i.e., portions of, microorganisms?  It is unclear what a plurality of microorganisms references; are the plurality of microorganisms from the same microbe or from different microbes, or does this phrase mean something entirely different?
Claim 15 recites the limitation "the growth" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, this phrase is interpreted as “killing or inhibiting growth of a microorganism.”
Claims 16-17 are rejected as being dependent on claim 15.
Claim 17 is indefinite because it is confusing.  The claim recites anthrax-causing bacteria, botulism-causing bacteria, cholera-causing bacteria, diphtheria-causing bacteria, leptospirosis-causing bacterial, Lyme’s disease-causing bacteria, plague-causing bacteria, and tetanus, while also reciting the bacteria that cause these diseases—bacilli, clostridium, vibrio, Corynebacterium, leptospira, borrelia, yersinia, and clostridum, respectively.  It is not clear if the recited species that cause these disease are merely exemplary or if they are a required feature of the claim.
For the purpose of examination, the phrases anthrax-causing bacteria, botulism-causing bacteria, cholera-causing bacteria, diphtheria causing bacteria, leptospirosis-causing bacterial, Lyme’s disease causing bacteria, plague-causing bacteria, and tetanus, are interpreted as not further limiting the claim.
Allowable Subject Matter
Claims 1-2, 7-14 and 41-42 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed compounds of Formula (Ia) and (Ib) are novel and non-obvious over the prior art. 
The closest prior art is US 8,263,613 to Pauls (IDS of 12/10/2020).  While Pauls teaches compounds of 
    PNG
    media_image2.png
    64
    260
    media_image2.png
    Greyscale
, Debio-1452, it differs from that of the instantly claimed invention in that it does not teach X3, wherein R8b is N(R12a)(R12b) or -((C1-C6)alkylene)N(R12a)(R12b)), or R9 is –((C1-C6)alkyl, when R12a and R12b are –(C1-C6)alkyl, -C(O)(C1-C6)alkyl, or C(O)O(C1-C6) alkyl.
The reference does not teach X3 which is a distinct features of the instantly claimed compound.
Additionally, it is not obvious to combine the teachings of US 8,263,613 to Pauls and US 7,250,424 to Burgess (IDS of 12/10/2020) to arrive at 
    PNG
    media_image3.png
    75
    279
    media_image3.png
    Greyscale
, Debio-1452-NH3, as recited in claims 41 and 42, because of the compound’s unexpected antibacterial activity against gram negative bacterium in contrast to  
    PNG
    media_image2.png
    64
    260
    media_image2.png
    Greyscale
, Debio-1452.
Table 2 on pages 36-37 of the specification, and Figure 2, provide data showing that Debia-1452-NH3 possesses antibacterial activity in E. coli strains with intact outer membranes, while Debio 1452 has no activity on these strains and shows that Debio-1452-NH3 is active against Gram-negative pathogens while Debio 1452 has no activity against Gram negatives with intact outer membranes.  Additionally, Figure 6 provides data showing that there is no accumulation of Debio-1452 within E.coli, whereas Debio-1452-NH3 shows accumulation within E. Coli,  And Figure 3A provides data showing that multidrug resistant Enterobacteriaceae isolates were much more susceptible to Debio-1452-NH3 than to Debio-1452.  Lastly, Figure 4A shows significantly increased survival of the Debio-1452-NH3 treated mice in comparison to mice treated with Debio-1452, and Figure 4B shows Debio-1452-NH3’s reduced bacterial burden as compared to Debio-1452.  
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed
invention and therefore, the claimed invention is deemed novel and unobvious over the
prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622